Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, 16/806,252, filed 03/02/2020 is a continuation of 16/119,292, filed 08/31/2018 ,which is a continuation of 14/300,954, filed 06/10/2014.  Claims 1-19 of the instant application are directed to subject matter that was introduced for the first time in the instant application, filed 3/2/2020.  
Claims 1 and 16 recite the first support layer includes first and second fibers, the second support layer includes the first and second fibers of the first support layer, wherein each first fiber has a fiber diameter that is less than a fiber diameter of each second fiber.   These limitations are not found in the parent applications.  In parent application 14/300,954, the disclosure only discusses first and second support layers (3001, 3002) can be formed of different fiber materials ([0585]), wherein fiber 3004 forming the layers is a braided filament comprised of five Vicryl® fibers and one PDS® fiber.  However, there is no disclosure about the diameters of each of these filaments.  Paragraph [0587] only generally discloses a size of the fibers can be selected to achieve desired mechanical properties and that the fibers can be of various fiber types including monofilament and braided.    Furthermore, there is no discussion of the second support layer including the first and second fibers of the first support layer as the paragraph above just generally discusses the material properties of each layer.  Claims 1 and 16 further require the core layer formed of the second fibers that are non-bonded and slidably interconnected to the first fibers of the first and second support layers.  Paragraph [0591] just generally discusses the connection between the layers such as being woven together or bonded together via melting of the fibers and that the fibers 3004 of the flexible support layers 3001, 3002 can be woven around and interlocked with the fibers 3005 of the elastic core layer 3003.
Claim 7 recites similar limitations in that the first outer layer requires first and second fibers, wherein each first fiber has a fiber diameter that is less than a fiber diameter of each second fiber.  Claim 8 recites similar features in that a second outer layer includes the first and second fibers of the first layer.  For similar reasons as above, the parent applications fail to disclose this feature.  Claim 7 further requires the second fibers of the inner layer zone to be non-bonded and slidably interconnected to the first fibers of the inner layer zone.  For similar reasons as above, the parent applications fail to disclose this feature.  
 Therefore, these limitations are not found until the instant claims, filed 3/2/2020, of the instant application.  Thus, the earliest disclosure for the subject matter of claims 1-19 and thus the effective filing date for the subject matter of is 3/2/2020.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The instant specification fails to provide a discussion of the adjunct comprises: a first support layer that includes first fibers made of a first bioabsorbable polymer and second fibers made of a second bioabsorbable polymer, a second support layer that is configured to releasably retain the adjunct on the cartridge body and includes the first and second fibers of the first support layer, and a core layer formed of the second fibers that are non-bonded and slidably interconnected to the first fibers of the first and second support layers such that the second fibers are substantially vertically oriented within the core layer; wherein each first fiber has a fiber diameter that is less than a fiber diameter of each second fiber (as per claims 1, 8 and 16); the adjunct comprises: a first outer layer that includes first fibers made of a first bioabsorbable polymer and second fibers made of a second bioabsorbable polymer, wherein each first fiber has a fiber diameter that is less than a fiber diameter of each second fiber, and an inner layer formed of the second fibers that are non-bonded and slidably interconnected to the first fibers of the inner layer zone (as per claim 7); the first support layer includes third fibers made of a third bioabsorbable polymer that degrades at a rate greater than that of at least the first bioabsorbable polymer (as per claims 2, 11 and 18; [0585] only generally discusses tailoring degradation rate); each third fiber has a fiber diameter that is less than the fiber diameter of each first and second fibers (as per claims 3, 12 and 19); the second fibers extend from the first outer layer to the second outer layer such that the second fibers extend across the inner layer, wherein at least a portion of the second fibers within the inner layer are oriented substantially perpendicular to the first fibers of the first and second outer layers (as per claim 10). 
Since these are original claims, and as noted in MPEP 2163 - the claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter.  In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second support laying including the first and second fibers of the first support layer (claims 1, 8 and 16) and “the second fibers extend from the first outer layer to the second out layer such that the second fibers extends across the inner layer, wherein at least a portion of the second fibers within the inner layer are oriented substantially perpendicular to the first fibers of the first and second outer layers (claim 10) must be shown or the feature(s) canceled from the claim(s).  Figs. 49-51 currently show the first and second layers (3001, 3002) as being distinct layers.  There is no fiber from the first support layer (3001) extending into the second support layer (3002) such that the second support layer includes the first and second fibers of the first support layer.  The two support layers are currently shown as being separated by the core layer (3003).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the inner layer zone" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  The first fibers have only been defined as being in the first outer layer.  Therefore, for examination purposes, the Examiner will interpret line 11 of claim 7 as - - to the first fibers of the first outer layer - - rather than the claimed “inner layer zone”.
Claim(s) 8-15 is/are rejected for incorporating the above errors from their respective parent claims by dependency.

Allowable Subject Matter
Claims 1-6, 16-19 are allowed.
Claims 7-15 would be allowed if claim 7 were rewritten in the manner interpreted by the Examiner under the 35 U.S.C. 112 rejection above. 
The following is an examiner’s statement for indicating allowable subject matter:
The effective filing date of the presently claimed invention does not affect the allowability of the claims as there are no prior art of record, alone or in combination, that discloses or teaches the claimed invention of independent claims 1, 7 (as interpreted by the Examiner under the 25 U.S.C. 112 rejection) and 16.  Due to the effective filing date of the application being 3/2/2020 as noted above, the closest prior art of record is considered to be Shelton, IV et al (US 2015/0351758).  Shelton, IV et al discloses a staple cartridge for use with a surgical stapler (Fig. 48A; [0580]), comprising a cartridge body having a plurality of staples ([0009], [0077]); and an adjunct (Fig. 48-51) configured to be releasably retained on the cartridge body, wherein the staples are deployable through the adjunct into tissue captured against the adjunct ([0032]), and wherein the adjunct comprises: a first support layer (3001) made of fibers of various bioabsorbable polymers ([0585]), a second support layer (3002) that is configured to releasably retain the adjunct on the cartridge body and includes fibers of various bioabsorbable polymers ([0585]), and a core layer (3003) formed elastic fibers that are non-bonded and slidably interconnected to the first and second support layers such that the second fibers are substantially vertically oriented within the core layer ([0588]; Figs. 49, 510, and wherein the core layer has a weave density that is less than a weave density of at least one of the first and second support layer ([0584]).
The prior art of record does not disclose or fairly suggest either singly or combination the claimed staple cartridge and adjunct as presently claimed in independent claims 1, 7 and 16.   Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is considered allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771